Name: Commission Regulation (EEC) No 144/90 of 19 January 1990 determining the extent to which applications lodged in January 1990 for import licences for certain pigmeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/30 20. 1 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 144/90 of 19 January 1990 determining the extent to which applications lodged in January 1990 for import licences for certain pigmeat products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for the period 1 January to 31 March 1990 submitted under Regulation (EEC) No 3919/89 shall be met : (a) for 5,7045 % of the quantity applied for, in the case of products named against serial number 51.0010 in Regulation (EEC) No 3899/89 ; (b) for 43,1779 % of the quantity applied for, in the case of products named against serial number 51.0040 in Regulation (EEC) No 3899/89 ; (c) for 49,8298 % of the quantity applied for, in the case of products named against serial number 51.0060 in Regulation {EEC) No 3899/89 ; (d) for 52,7426 % of the quantity applied for, in the case of products named against serial number 51.0070 in Regulation (EEC) No 3899/89 ; (e) for 52,1953 % of the quantity applied for, in the case of products named against serial number 51.0080 in Regulation (EEC) No 3899/89. Article 2 This Regulation shall enter into force on 22 January Whereas Commission Regulation (EEC) No 3919/89 (2) set the quantities of pigmeat products that can be imported at a reduced levy during the first quarter of 1990 : Whereas Article 4 (5) of Regulation (EEC) No 3919/89 stipulates that the quantities applied for can be reduced ; whereas applications for import licences lodged under the said Regulation are for total quantities in excess of those available under Article 2 thereof ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage, 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 125. 0 OJ No I 37J, 23. 12. 1989, p . 43.